Citation Nr: 1716707	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  15-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to a service connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to November 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not received notice as required under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) with respect to the issue of service connection for PTSD to include as due to service connected disability.  Therefore, notice regarding the provisions for service connection for PTSD should be provided on remand.

In addition, the Board finds that the additional development is needed regarding the claimed stressors related to the claim for PTSD.  The Board notes that the VA outpatient treatment records show an Axis I diagnosis of PTSD; however, it is unclear what stressor the clinician(s) were considering to support the basis for those diagnoses.  

The Board also notes that the Veteran has claimed various different stressors as the cause for his PTSD.  In VA outpatient treatment records of January 2013 note the Veteran reported serving in Laos and being a POW for a short period of time.  In February 2013 treatment records, he noted as stressors being sent to Laos due to witnessing possible foul play involving a public official.  He identified two individuals who were killed as "Black" and Kreitzenburger, and the person in charge as Major Long.  Further, in a December 2014 statement, the Veteran alleged being shot at while serving in Korea.  Notably, records show the Veteran served in Okinawa and Korea.  Further, the record contains a January 2015 formal finding that the Veteran was not in POW status during his service; however, the record does not contain any evidence of an attempt to corroborate the additionally identified stressors which are not related to being a POW, to include possible service in Laos. Therefore, further development with regard to the Veteran's claimed stressors, other than being a POW, is necessary.  If the Veteran's stressors are confirmed, an examination and opinion would then be needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) as to the issue of service connection for PTSD to include as due to a service connected disability.

2.  Contact the Veteran and request that he provide a full and detailed statement regarding his reported in-service stressors, to include the timeframe of any claimed stressor.  

3.  Contact the Veteran and request that he identify all treatment received for his PTSD both by the VA and private provide.  Thereafter, the RO/AMC should obtain all identified records not already in the file.

4.  After the above development has been completed, contact the Joint Services Records Research Center, or other appropriate service agency, to verify the Veteran's reported stressors, to include 1) verification of whether he served in Laos, 2) deaths of servicemen in his unit while serving in Laos or prior to serving in Laos, 3) whether his unit was attacked while serving in Korea, and 4) any other stressors reported by the Veteran as a result of this remand. 

5.  If, and only if, any claimed stressors are confirmed, schedule the Veteran for a VA examination to determine the etiology of the Veteran's PTSD or any other diagnosed psychiatric disorder.  The examiner must review the claims file and must note that review in the report.  Any further indicated tests and studies should be conducted to identify any current diagnosis of PTSD.  A complete rationale should be given for all opinions and conclusions expressed.

The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.  If a diagnosis of PTSD is not warranted, the examiner should reconcile that finding with the other reports of record, some of which suggest a diagnosis of PTSD.

The examiner should provide the following opinion:

Is it at least as likely as not (within a probability of 50 percent or greater) that the Veteran's diagnosed psychiatric disorder was caused or aggravated by his reported and/or confirmed service stressors?

6.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




